Citation Nr: 1416672	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-21 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left ankle disorder, diagnosed as osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran enlisted in the Army National Guard in July 1972 and had active service from October 1974 to January 1975.  

The Veteran testified before the undersigned in a May 213 Travel Board hearing, the transcript of which is included in the VA paperless claims processing system. 


FINDINGS OF FACT

1.  Left ankle osteoarthritis is currently shown.

2.  In-service complaints related to the left ankle/heel are noted; symptoms of a left ankle/heel disorder have been continuous since service separation.


CONCLUSION OF LAW

A left ankle disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the May 2013 Board hearing, the Veteran testified that he injured his left leg and left ankle during boot camp when he fell while running.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As the left ankle disorder, diagnosed as osteoarthritis, incorporates a "chronic disease" (arthritis) listed under 38 C.F.R. § 3.309(a), the Board finds that 38 C.F.R. 
§ 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Initially, the Board finds that the Veteran has a current left ankle disability, diagnosed as osteoarthritis, confirmed by x-ray findings.  Therefore, a current disorder is shown.  

The next question is whether the Veteran sustained an injury in service.  The DD Form 214 reflects only a period of active duty service from October 1974 to January 1975.  In an October 2010 statement, however, he stated that he enlisted in the Army National Guard in 1972 for six years and completed a six month boot camp.  The record includes a July 1972 enlistment medical examination which reflects that he did in fact enlist in 1972.  The service entrance examination reflects normal clinical evaluation of the lower extremities.  

While his initial claim indicated that he injured his left ankle/heel during his period of active duty, the contemporaneous records and his hearing testimony reflect that he did not.  Rather, the records indicate that he sustained an injury prior to his period of active duty during "a prior tour of service."  This prior service can only be interpreted as his service in the National Guard but no records from that period are in the claims file except the July 1972 entrance examination.

In a January 1975 service treatment record, the Veteran reported a 2-year history of a painful left foot with a previous fracture of the os calcis (heel).  This dates the onset of the injury to 1973, consistent with his statement that the injury occurred during basic training.  The in-service physician reported that the Veteran had prior service and came directly to advance training (AIT).  This is also consistent with the Veteran's statements that he injured his left ankle/heel during basic training (prior to his period of active duty).  The physician noted that current physical training hurt the Veteran's left foot and diagnosed chronic pain - left ankle, heel.

While no records of the original left heel fracture in 1973 are of record, the January 1975 contemporaneous service treatment note contains enough detailed information to support a finding that the Veteran had a left heel fracture during basic training with continued complaints of left ankle pain.  

Having determined that the evidence supports an in-service injury, the next question is whether the Veteran's symptoms were continuous since service.  Significantly, post-service VA treatment records to show symptoms of a left ankle disorder within a few months after discharge.  Specifically, in a June 1975 VA treatment note, dated only five months after service separation, the Veteran reported problems with his left ankle for the past 1.5 years.  In a following February 1976 VA treatment note, he reported that he "broke his left leg in service" and was still having pain in the left leg.  The VA physician noted tenderness over the left os calcis (heel).  

More recent VA treatment notes reflect credible complaints of left ankle pain dating back to service.  Specifically, in January 2010, the Veteran reported complaints of pain in his left ankle and stated that he injured his left leg during service.  He also stated that he had experienced left ankle pain for "over 20 years."  In a March 2010 VA treatment note, he again reported an old fracture to the left heel 30 years ago with chronic left ankle pain which had worsened in the last five months.  

During the June 2011 VA examination, he again reported pain and swelling in the left ankle originating at the time of his left heel injury in service.  In a more recent March 2012 private treatment note, he stated that he injured his left leg in service and had pain in the left ankle joint.  He similarly testified during the May 2013 Board hearing that he has experienced left leg and left ankle pain since service.

The Board finds that the Veteran's statements made during the appeal period regarding continuous symptoms of a left ankle disorder since service to be credible as they are internally consistent, and the evidence reveals that he sought treatment for left ankle pain as early as June 1975, only five months after service separation.  

In sum, a current left ankle/heel disorder is shown.  Further, the evidence supports a finding of an in-service injury.  Next, there is credible supporting evidence of on-going complaints related to the left ankle since service.  Accordingly, the criteria for service connection have been met and the appeal is granted.  


ORDER

Service connection for a left ankle disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


